The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 01-17-2019; claim(s) 1-13 are pending. This application has Foreign Application CHINA CN201810055484.8 01-19-2018.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 04/12/2019 has been acknowledged. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 (Patentability) Analysis
Claim(s) 1-13, are directed to a technical solution to a technical problem associated with digital indications or “annotations” about whether or not to apply labeling to a geometric object or geographic map or plurality thereof, that is, geometric objects or maps infused with social metrics corresponding to captured attributes such as customer user visitor flow behavior, including, for example, shopping behavior, attributed to the user or a plurality thereof, associated with a grid or plurality thereof corresponding to user identifier sets, said grid associated with user data corresponding to expenditure of the user who would appeared on the map, and associated with the user’s dwelling time within the geographic object represented by a point of interest, and whether or not said behavior (i.e., after “determining an initial area corresponding to a target point of interest, and dividing the initial area corresponding to the target point of interest into a plurality of grids”, deciding whether to employ said indication evaluating “… characteristics of each of the plurality of grids …”), said determining predicated on the premise that the plurality “may first be clustered”, said clustering the practical integration of an unsupervised machine learning technology associated with a graph represented by the “nodes”, and wherein a relevance of one node to other nodes as represented by said plurality’s “degree of relevance”, is determined with network science technologies associated with determining the strength of node interconnections as personified by, for instance a “Jaccard similarity”, as depicted in Applicant specification, ¶¶28-45).
Thus, based on the aforementioned analysis, claim(s) 1-13 are patent eligible.










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milton(US 10,592,914).
Regarding claim(s) 1, 7, 13, Milton discloses: A method for acquiring information, the method comprising, An apparatus for acquiring information, the apparatus comprising, A non-transitory computer-readable storage medium storing a computer program, the computer program when executed by one or more processors, causes the one or more processors to perform operations, the operations comprising (i.e., employing a processor and memory for implementing method steps) [9:43-44: a processor and memory working in tandem]: 
at least one processor (i.e., wherein the method is performed by at least one processor); [9:43-44: a processor and memory working in tandem]and

a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising (i.e., employing a processor and memory for implementing method steps) [9:43-44: a processor and memory working in tandem]
determining an initial area corresponding to a target point of interest, and dividing the initial area corresponding to the target point of interest into a plurality of grids (i.e., wherein determining an initial area corresponds to specifying a location or geographic area or attribute of interest, a place of interest corresponding to a point of interest and dividing the initial area corresponds to dividing the area into area units called tiles); [12:23-29: “specifying a location or attribute of interest”, a “geographic information system (GIS) organiz[ing] information about a geographic area by quantizing (or otherwise dividing) the geographic area into area units called tiles, that are mapped to subsets of the geographic area.” It may be noted that areas or places is also represented as polygons, or places of interest, as described in 3:61-4:4]and

generating annotations of the plurality of grids respectively based on characteristics of the plurality of grids, the characteristic of each of the plurality of grids comprising at least one of (i.e., wherein an annotation is a condition for determining whether to generate an attribute) [3:45: determining whether to represent data features based on dwell thresholds]: 
dwell time, or a degree of relevance between the each of the plurality of grids and other grids (i.e., employing dwell time in the organization of spatial/ geometric data based on dwell time), [3:44]
the annotation of each of the plurality of grids being used for indicating whether user data associated with the each of the plurality of grids is used to generate an attribute of the target point of interest (i.e., employing dwell time such that data represented is data meeting a minimum dwell time threshold at a location); [3:45: representing ]Regarding claim(s) 2, 8, Milton discloses: The method according to claim 1, The apparatus according to claim 7, wherein the dividing the initial area corresponding to the target point of interest into a plurality of grids comprises: 
acquiring a plurality of user locations appeared in the initial area corresponding to the target point of interest within a preset period (i.e. obtaining location histories associated with points of interest); [49:1-6: employing “timestamps” and “geolocations” within a “duration of time”, a preset period]

 clustering the plurality of user locations to obtain a plurality of location clustering results; [5:5: clustering geolocations]

 determining a center point of each of the plurality of location clustering results as the center point of each of a plurality of to-be-generated grids respectively, the center point of the each of the plurality of location clustering results corresponding to the center point of the each of the plurality of to-be-generated grids (i.e., determining centroids of a cluster of geolocations); [5:5: determining a centroid, or center point of a cluster of geolocations, as depicted in FIG 9] and

 determining, for the center point of the each of the plurality of to-be-generated grids, the center points of a preset number of other to-be-generated grids closest in distance to the center point of the each of the plurality of to-be-generated grids, and determining a contour of the each of the plurality of to-be-generated grid, based on the center point of the each of the plurality of to-be-generated grid and the determined center points of the preset number of other to-be-generated grids closest in distance to the center point of the each of the plurality of to-be-generated grids (i.e., employing the centroids and determining a contour or line between said centroids); [FIG 9: connecting the centroids of individual clusters to form a strongly connected polygons connect with nearest or “closest perimeter or centroid of the place”, as depicted in 5:6, wherein, as depicted in 12:46-50, “polygons correspond to businesses and other places, points correspond to points of interest, and lines [contours] corresponding to roads, railroad tracks, and the like may also be stored in the geographic information system as geographic features”]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Milton in view of Cranshaw (US 9,846,887).

3, 9, Milton discloses The method according to claim 2, The apparatus according to claim 8. Milton does not explicitly disclose, as disclosed by Cranshaw further comprising: 
calculating, for the each of the plurality of grids, a Jaccard similarity coefficient between the each of the plurality of grids and each of the other grids, wherein the Jaccard similarity coefficient between the each of the plurality of grids to the each of the other grids is determined based on a number of users concurrently appeared in the each of the plurality of grids and the each of the other grids within the preset period, and a sum of a number of users appeared in the each of the plurality of grids within the preset period and the number of users appeared in the each of the other grids (i.e., employing a Jaccard similarity measure which employs the number of concurrent users who checked into both a venue i and a venue j); [6:1-15: employing a Jaccard similarity measure which employs the number of concurrent users who checked into both a venue i and a venue j]

 determining a total similarity corresponding to the each of the plurality of grids based on the Jaccard similarity coefficient between each pair of grids in the plurality of grids (i.e., wherein a total similarity corresponds to a weight of each of the plurality of grids corresponding to nodes); [6:45-51: each node is connected with an undirected edge in a graph with its m nearest neighbors, and each of the edges as represented by connections with said neighbors, is weighted according to a similarity measure]
using the determined total similarity corresponding to the each of the plurality of grids as the degree of relevance of the each of the plurality of grids respectively (i.e., wherein a total similarity corresponds to a weight of each of the plurality of grids corresponding to nodes); [6:45-51: each node is connected with an undirected edge in a graph with its m nearest neighbors, and each of the edges as represented by connections with said neighbors, is weighted according to a similarity measure]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Milton, including [a]-[c], as taught by Cranshaw. One of ordinary skill would have been so motivated to include said mechanism(s), employing similarity measures to ensure optimal matches between vertices corresponding to grids, as depicted in 5:13-6:51, 17:1-21, optimizing the relevance between said vertices to optimize symbiotic commerce between proximate grids.
Regarding claim(s) 4, 10, Milton-Cranshaw as a combination discloses: The method according to claim 3. Milton discloses: The apparatus according to claim 9, wherein 
the dwell time of the each of the plurality of grids is a median of the dwell time of the users appeared in the each of the plurality of grids within the preset period (i.e., employing attributes that represent a measure of central tendency such as a mean, median or mode of data in a cluster); [41:4-20: employing a “median” as a representative of a data cluster] and


determining, for the each of the plurality of grids, whether the dwell time of the each of the plurality of grids is greater than a period threshold; [3:45: determining whether spatial data meets a minimum “threshold amount of time” regarding the amount of time spent at a dwell location – a time determined by data that meets a threshold probability for a set of visits]
 in response to determining that the dwell time is greater than the period threshold, generating the annotation of the each of the plurality of grids for indicating the user data associated with the each of the plurality of grids is used to generate the attribute of the target point of interest; [3:45: representing only spatial data that meets a minimum “threshold amount of time” with regard to the amount of time spent at a dwell location – a time determined by data that meets a threshold probability for a set of visits]and

 in response to determining that the dwell time is not greater than the period threshold, generating the annotation of the each of the plurality of grids for indicating the user data associated with the each of the plurality of grids is not used to generate the attribute of the target point of interest (i.e., only representing spatial data that meets a dwell duration threshold); [3:45: representing only spatial data that meets a minimum “threshold amount of time” with regard to the amount of time spent at a dwell location – a time determined by data that meets a threshold probability for a set ]

Claim(s) 5-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Milton in view of Cranshaw and further in view of Douze (US 11,093,561).
Regarding claim(s) 5, 11, Milton-Cranshaw as a combination discloses: The method according to claim 3, However the combination does not disclose, as disclosed by Douze: The apparatus according to claim 9, wherein the generating annotations of the plurality of grids respectively based on characteristics of the plurality of grids comprises: 
determining, for the each of the plurality of grids, whether the degree of relevance of the each of the plurality of grids is greater than a degree of relevance threshold (i.e., employing thresholding regarding node link similarity metrics); [claim 15: accessing a sparse graph comprising of nodes and selecting, identifying one or more linked nodes and making a selection of a node based on similarity based on a threshold level]

 in response to determining that the degree of relevance is greater than the degree of relevance threshold, generating the annotation of the each of the plurality of grids for indicating the user data associated with the each of the plurality of grids is used to generate the attribute of the target point of interest (i.e., employing thresholding with regard to node link similarity metrics wherein candidate nodes have a similarity greater than a threshold level); [claim 15: accessing a sparse graph comprising of nodes and selecting, identifying one or more linked nodes and ]and

in response to determining that the degree of relevance is not greater than the degree of relevance threshold, generating the annotation of the each of the plurality of grids for indicating the user data associated with the each of the plurality of grids is not used to generate the attribute of the target point of interest (i.e., employing thresholding with regard to node link similarity metrics wherein candidate nodes not having a similarity greater than a threshold level are not candidates for selection); [claim 1, 15: accessing a sparse graph comprising of nodes and selecting, identifying one or more linked nodes and making a selection of a node based on similarity based on a threshold level, wherein a candidate node is greater than a threshold]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Milton and Cranshaw, including [a]-[c], as taught by Douze. One of ordinary skill would have been so motivated to include said mechanism(s), employing similarity measures to ensure optimal matches between vertices corresponding to grids, as depicted in claim 1, 15, optimizing the relevance between said vertices to optimize symbiotic commerce between proximate grids.


6, 12, Milton-Cranshaw as a combination discloses: The method according to claim 3, Milton discloses: The apparatus according to claim 9, wherein the generating annotations of the plurality of grids respectively based on characteristics of the plurality of grids comprises: 
determining, for the each of the plurality of grids, whether a preset condition is met, wherein the preset condition comprises: 
the dwell time of the each of the plurality of grids is greater than a period threshold, [3:45: representing only spatial data that meets a minimum “threshold amount of time” with regard to the amount of time spent at a dwell location – a time determined by data that meets a threshold probability for a set of visits]and 

Regarding [b], [d], Milton-Cranshaw as a combination discloses, Milton disclosing dwell time difference corresponding to a dwell time threshold [3:45]. However, the combination does not disclose, as disclosed by Douze:
a product of a dwell time difference and the degree of relevance is greater than a product threshold, the dwell time difference being a difference between the dwell time of the each of the plurality of grids and the period threshold (i.e., a threshold similarity difference corresponding to a product threshold difference); [claim 1, 15]



in response to determining that the preset condition is met, generating the annotation of the each of the plurality of grids for indicating the user data associated with the each of the plurality of grids is used to generate the attribute of the target point of interest (i.e., forming a link with a new grid based on passing a thresholding condition); [claim 1, 15] and

in response to determining that the preset condition is not met, generating the annotation of the each of the plurality of grids for indicating the user data associated with the each of the plurality of grids is not used to generate the attribute of the target point of interest; [claim 1, 15]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Milton and Cranshaw, including [b]-[d], as taught by Douze. One of ordinary skill would have been so motivated to include said mechanism(s), employing similarity measures to ensure optimal matches between vertices corresponding to grids, as depicted in claim 1, 15, optimizing the relevance between said vertices to optimize symbiotic commerce between proximate grids.






Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure: 

    PNG
    media_image1.png
    1707
    1388
    media_image1.png
    Greyscale


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682